internal_revenue_service number release date index number ------------------------- ------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number -------------------- refer reply to cc pa plr-110848-09 date date grandparent child grandchild company trustee trust date date date x ------------------------- ------------------------ --------------------------- ---------------------------------------------------------------- ------------- --------------------------------- ---------------- ------------------------------ ------------------------- ----- dear ------------ this letter responds to your request on behalf of trust for a ruling on the application of sec_6166 of the internal_revenue_code with respect to the generation-skipping_transfer gst tax imposed upon a taxable_termination on date grandparent irrevocably created trust for the benefit of his child child grandparent transferred stock in company a closely_held_business to trust trust is intended to meet the requirements of a qualified_subchapter_s_trust under sec_1361 under article sixth paragraph of trust the trust assets are to be distributed outright to child on child attaining age x under paragraph if child dies before attaining age x then child is granted a general_power_of_appointment over a portion of the trust assets determined under a formula provided in article seven paragraph of the trust the portion of the trust that under the formula is not subject_to child’s general power is to be held in further trust for the benefit of child’s then living issue per stirpes and distributed to such issue on attaining age child died on date before attaining age x child was survived by his minor child grandchild based on the information submitted under the formula contained in article seven paragraph no portion of the trust assets became subject_to the plr-110848-09 general_power_of_appointment granted to child under article sixth paragraph therefore no portion of the trust assets was subject_to inclusion in child’s gross_estate and pursuant to article sixth paragraph the trust assets passed in further trust for the benefit of grandchild you have asked us to rule that an election may be made under sec_6166 to extend the time for the payment of the gst tax imposed on child’s death as a result of the termination of child’s interest in trust sec_2001 of the code imposes an estate_tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor defined in sec_2652 to a skip_person defined in sec_2613 sec_2603 provides that in the case of a taxable_distribution defined in sec_2612 the tax imposed by sec_2601 shall be paid_by the transferee in the case of a taxable_termination defined in sec_2612 or a direct_skip defined in sec_2612 from a_trust the tax shall be paid_by the trustee in the case of a direct_skip other than a direct_skip from a_trust the tax shall be paid_by the transferor sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination or a direct_skip sec_2612 provides in part that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distribution on termination be made from the trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip is a transfer subject_to a tax imposed by chapter estate_tax or chapter gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust if all the interests in the trust are held by skip persons sec_2622 provides that the taxable_amount in case of taxable_termination shall be the value of all property with respect to which the taxable_termination has occurred reduced by a deduction similar to the deduction allowed by sec_2053 relating to expenses indebtedness and taxes for amounts attributable to the property with respect to which the taxable_termination has occurred under sec_2651 an individual who is a lineal descendant of a grandparent of the transferor is to be assigned to the generation that results from comparing the number of plr-110848-09 generations between the grandparent and the individual with the number of generations between the grandparent and the transferor sec_2652 provides in part that the term transferor means in the case of any property subject_to the estate_tax the decedent and in the case of any property subject_to gift_tax the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2661 provides that insofar as applicable and not inconsistent with the provisions of chapter in the case of a generation-skipping_transfer occurring at the same time as and as a result of the death of an individual all provisions of subtitle f including penalties ie sections applicable to the estate_tax to chapter or to sec_2001 are applicable in respect of the generation-skipping_transfer_tax chapter or sec_2601 as the case may be under sec_6166 if the value of an interest_in_a_closely_held_business included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate the executor of the estate may elect to pay part or all of the tax imposed by sec_2001 in two or more but not exceeding equal installments generally under sec_6166 the amount tax that may be paid in installments is limited to the amount that bears the same ratio to the estate_tax imposed under sec_2001 as the closely_held_business bears to the amount of the adjusted_gross_estate sec_6166 provides as follows special rule for certain direct skips - to the extent an interest_in_a_closely_held_business is the subject of a direct_skip within the meaning of sec_2612 occurring at the same time as and as a result of a decedent's death then for purposes of this section any_tax imposed by sec_2601 on the transfer of the interest is treated as if it were additional tax imposed by sec_2001 in the present case a taxable_termination within the meaning of sec_2612 occurred on child’s death with respect to the trust assets the taxable_termination results in the imposition of the gst tax the question presented is whether the gst tax imposed as a result of the taxable_termination is eligible to be paid in installments under sec_6166 as discussed below we conclude that the gst tax imposed on the taxable_termination presented in this case is not eligible to be paid in installments under sec_6166 as noted above sec_2661 provides that the provisions of subtitle f of the code which includes sec_6166 apply in the case of a generation-skipping_transfer occurring at the same time as and as a result of the death of an individual insofar as applicable and not inconsistent with the provisions of chapter sec_6166 allows a decedent’s estate to elect to defer payment of the federal estate plr-110848-09 tax generated by a closely_held_business interest that is includible in the decedent’s gross_estate in order to qualify for the deferral the value of the business_interest must be included in the gross_estate further the value of the business_interest must exceed percent of the adjusted_gross_estate defined in sec_6166 as the gross_estate less amounts allowable as a deduction under sec_2053 or sec_2054 under sec_6166 the amount of tax that may be deferred is determined based on the relative values of the business_interest and the adjusted_gross_estate under these provisions the estate’s eligibility for the deferral as well as the amount of tax that may be deferred is dependent on the inclusion of the property in the gross_estate and the size of the adjusted_gross_estate which in turn is dependent on the amount of estate administration_expenses claims etc in contrast the amount of the gst tax is dependent on the taxable_amount ie the value of the property subject_to the taxable_termination less the deductions allowed as provided in sec_2622 the elements involved in this calculation are different from those used under sec_6166 to determine the eligibility for sec_6166 ie the gross_estate and the adjusted_gross_estate in view of the statutory requirements contained in sec_6166 that section would not otherwise be applicable to or consistent with the provisions of the gst tax imposed upon a taxable_termination sec_2661 therefore does not provide a basis for making a sec_6166 election in connection with a taxable_termination sec_6166 however applies sec_6166 to the gst tax imposed on direct skips occurring on the death of a transferor such transfers by definition constitute property that is also included in the transferor decedent’s gross_estate if the estate meets the threshold requirements for the sec_6166 election then the gst tax imposed on the transfer is treated as additional estate_tax that is also eligible for deferral thus sec_6166 by treating the gst tax imposed on a testamentary direct_skip as an additional estate_tax makes sec_6166 applicable to the gst tax imposed on testamentary direct skips and provides the mechanism to apply sec_6166 to the tax in the absence of any similar provision with respect to the gst tax imposed on the taxable_termination at issue in the present case sec_6166 does not provide a basis for making a sec_6166 election in connection with a taxable_termination accordingly an election may not be made under sec_6166 to extend the time for payment of the gst tax imposed on child’s death as a result of the taxable_termination that occurred on child’s death this position that the sec_6166 election is applicable only to direct skips resulting at the death of an individual is supported by the legislative_history underlying the enactment of the gst tax provisions including sec_2661 and sec_6166 as follows the bill also includes several provisions coordinating the generation- compare sec_303 containing detailed rules specifically applying the sec_303 redemption provisions to the gst tax imposed with respect to all gst transfers occurring as a result of the death of an individual plr-110848-09 skipping transfer_tax with the gift and estate_taxes the code provisions governing administration of the gift and estate_taxes also apply to the amended generation-skipping_transfer_tax estate_tax rules apply to generation-skipping transfers occurring as a result of death and gift_tax rules apply in other cases the special rules under which estate_tax attributable to interests in certain closely held businesses may be paid in installments also apply to direct skips occurring as a result of death emphasis added h_r rep no 99th cong 1st sess date we conclude that the gst tax imposed on the taxable_termination in the present case is not eligible to be paid in installments under sec_6166 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely gerald r ryan senior technician reviewer branch procedure administration cc
